DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 21 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
	Fig. 4, ref. no. 31;
	Fig. 5C, line E-E; and
	Fig. 5, ref. nos. 65, 66.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
at [0035], line 5, ref. no. 37 is not shown in the drawings; and
at [0045], line 2, “secondary angle 58” is not shown in Fig. 8, contrary to the text.

The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because in Fig. 3, ref. no. 46 is used to indicate both the skin of the patient and a portion of the needle shaft.

The drawings are further objected to because of the following informalities:
	Fig. 2 is described as being a cross-sectional view, but no other drawing includes a section line indicating the location and direction of the sectional view; and
	Fig. 8, angle 52 is missing the line from surface 28.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the first sentence isn’t actually a sentence; the Examiner suggests merging together the first two ‘sentences.’  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
	[0016]: Fig. 3 is described as being a perspective view, but shows interior features which would be hidden in such a view; the Examiner recommends replacing “perspective” with “partially transparent;”
	[0033], line 3, an article or particle is missing before “closest portion;”
	[0038], line 1, “5-5” should be “5A-5A;” and

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 4, 5, 11, and 12 recite the limitation "the secondary angle."  There is insufficient antecedent basis for this limitation in the claims.  For each of these claims, the term “secondary angle” has been treated as disclosed: the angle between each of the first and second cuts and the central axis of the needle.  This treatment does not, however, cure the defect in the claims.
Both of Claims 7 and 14 recite the limitations, “the first cut” and “the second cut.”  There is insufficient antecedent basis for these limitations in the claims.  For each of these claims, the claims have been treated as depending from Claims 3 and 10, respectively, where the terms “the first cut” and “the second cut” find an antecedent basis.  This treatment does not, however, cure the defect in the claims.
	Claims 6 and 13 are rejected as being dependent from one of the foregoing claims and not curing the noted defect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Publ. No. 2014/0236104, by Haindl (“Haindl”).
	Haindl describes a needle substantially as claimed, as follows.
	8.	An introducer needle (1, Fig. 1a), comprising:
		a sharp distal tip (9); and
		a primary bevel (6) extending from an outer edge (see Figs. 1 and 4a, the top of the cannula) of the introducer needle (1) to the sharp distal tip (9), wherein the outer edge is parallel to a central axis (M) of the introducer needle (1) and aligned with the sharp distal tip (9), wherein the primary bevel (6) comprises a primary bevel angle (γ) with respect to the central axis (M), wherein the primary bevel angle (γ) is between 20° and 33° ([0038]: "The first ground section 6 and the longitudinal cannula axis M preferably form an angle γ (cf. FIG. 4a) which preferably ranges between 8° and 20° . . .".).
	10. (The introducer needle of claim 8,) further comprising a first cut (7) and a second cut (8) extending proximally from the primary bevel to an opposing outer edge (bottom edge of cannula as seen in Fig. 4a) directly opposing the outer edge, wherein the opposing outer edge is parallel to the central axis and the outer edge (see Fig. 4a).
	11. The introducer needle of claim 10, wherein the secondary angle (1/2xβ; Fig. 4b) is between 18° and 26° ([0038]: “The second ground section 7 and the third ground section 8 form an angle β (cf. FIG. 4b) which preferably ranges between 20° and 90°, particularly preferably between 25° and 75° and most preferably between 30° and 60°.”  Because β is double the “secondary angle” as that term is treated in this Action, the foregoing passage describes secondary angles of 10-45°, 12.5-37.5°, and 15-30°, all of which include ranges that fall within the claimed range 18-26°.).
	12. (The introducer needle of claim 10,) wherein the secondary angle is 22° (id.).
	14. (The introducer needle of claim 8 [sic: 10; see above],) wherein the first cut is planar and the second cut is planar (Figs. 4a, 4b show planar surfaces of the first and second cuts).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl as applied to Claims 8 and 12 above, and further in view of U.S. Patent No. 5,968,022, granted to Saito (“Saito”).
	Haindl describes a beveled needle substantially as claimed by Applicant; see above. Haindl describes its primary bevel angle to be between 8° and 20°, and not 22.2°.
	Saito describes a needle having a multi-beveled tip and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Haindl.  Saito teaches that the primary beveled surface can be formed “. . . at differing acute angles (with respect to longitudinal axis 33) in the range from about 10 to about 25 degrees.” Saito, col. 4, lines 29-31.  Thus, the subject-matter of Claim 13 differs from Haindl’s needle in that the claimed primary bevel angle is 22.2°. Since the claimed value is very close to the end value of the range of Haindl’s primary bevel needle (8° - 20°), no unexpected effects or properties in relation to this particular value in comparison with the rest of the range are indicated in the application, and Saito plainly teaches forming that angle on the range 10° - 25°, thus including the point 22.2°, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Haindl’s primary bevel at 22.2° in order to tailor the needle for insertion into a patient’s blood vessel (Saito, col. 1, line 16).

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl as applied to Claim 8 above, and further in view of U.S. Patent App. Publ. No. 2017/0120001, by Hyer et al. (“Hyer”).
	Haindl describes a beveled needle substantially as claimed by Applicant; see above. Haindl does not, however, specifically describe its needle being used with a catheter adapter comprising a proximal end, a distal end, and a lumen extending therebetween, and a catheter extending distally from the distal end of the catheter adapter.
	Hyer relates to a catheter adapter with a multi-beveled needle, and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Haindl.  Hyer teaches that such a multi-beveled needle (1010) is advantageously used to with a catheter adapter (210) comprising a proximal end, a distal end, and a lumen (240) extending therebetween, and a catheter (212) extending distally from the distal end of the catheter adapter, so that the needle can be used for catheter insertion into a patient.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to use Haindl’s multi-beveled needle with a catheter adapter comprising a proximal end, a distal end, and a lumen extending therebetween, and a catheter extending distally from the distal end of the catheter adapter, because Hyer teaches doing so, so that the needle can be used for catheter insertion into a patient.
	Haindl describes the following additional subject matter concerning Claims 3-5 and 7.
	3. (The catheter system of claim 1,) further comprising a first cut (7) and a second cut (8) extending proximally from the primary bevel to an opposing outer edge (bottom edge of cannula as seen in Fig. 4a) directly opposing the outer edge, wherein the opposing outer edge is parallel to the central axis and the outer edge (see Fig. 4a).
	4. (The catheter system of claim 3,) wherein the secondary angle (1/2xβ; Fig. 4b) is between 18° and 26° ([0038]: “The second ground section 7 and the third ground section 8 form an angle β (cf. FIG. 4b) which preferably ranges between 20° and 90°, particularly preferably between 25° and 75° and most preferably between 30° and 60°.”  Because β is double the “secondary angle” as that term is treated in this Action, the foregoing passage describes secondary angles of 10-45°, 12.5-37.5°, and 15-30°, all of which include ranges that fall within the claimed range 18-26°.).
	5. (The catheter system of claim 3,) wherein the secondary angle is 22°. (id.)
	7. (The catheter system of claim 1 [sic: 3; see above],) wherein the first cut is planar and the second cut is planar (Figs. 4a, 4b show planar surfaces of the first and second cuts).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Haindl and Hyer as applied to Claims 1 and 5 above, and further in view of U.S. Patent No. 5,968,022, granted to Saito (“Saito”).
	Haindl and Hyer together describe a beveled needle substantially as claimed by Applicant; see above. Haindl describes its primary bevel angle to be between 8° and 20°, and not 22.2°.
	Saito describes a needle having a multi-beveled tip and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims, Haindl, and Hyer.  Saito teaches that the primary beveled surface can be formed “. . . at differing acute angles (with respect to longitudinal axis 33) in the range from about 10 to about 25 degrees.” Saito, col. 4, lines 29-31.  Thus, the subject-matter of Claim 13 differs from Haindl’s needle in that the claimed primary bevel angle is 22.2°. Since the claimed value is very close to the end value of the range of Haindl’s primary bevel needle (8° - 20°), no unexpected effects or properties in relation to this particular value in comparison with the rest of the range are indicated in the application, and Saito plainly teaches forming that angle on the range 10° - 25°, thus including the point 22.2°, it would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Haindl/Hyer’s primary bevel at 22.2° in order to tailor the needle for insertion into a patient’s blood vessel (Saito, col. 1, line 16).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chirana, at pg. 2, indicates a manufacturing tolerance for beveled needle tips: “Main angle from 6° with tolerance +/- 0,5°.”
	U.S. Patent App. Publ. No. 2015/0105719 describes a similarly beveled needle tip.
	The balance of the documents cited with this Office Action relate generally to multi-bevel needle tips.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/19/2022